Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/13/2020.  Claims 1-12 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 3/17/2020, 6/9/2020, 10/9/2020, and 1/15/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
‘context engine module’ in claim 9
‘playback control module’ in claims 9 and 11   
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 5, and 9 are rejected under 35 U.S.C 103 as being unpatentable over Jung (US PGPub 2014/0063317) [hereafter Jung] in view of Akiyama (US PGPub 2009/0125136) [hereafter Akiyama].

6.	As to claim 1, Jung discloses a mobile computing device (mobile terminal 100 shown in Figures 1-3) comprising one or more processors (controller 180) and one or more computer-readable storage memories (memory 160) comprising processor-
	It is however noted that Jung fails to particularly disclose displaying at least some of the audio track information during a subsequent display of the image. 
	On the other hand, Akiyama discloses a mobile terminal (as shown in Figures 1-3) that performs displaying at least some of the audio track information (title, artist, genre, etc.) during a subsequent display of the image (as shown in Figure 4) (Paragraphs 0048, 0054, 0058-0060, 0066, music information for a music file in association with a captured image is displayed during subsequent display of the image).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include displaying at least some of the audio track information during a subsequent display of the image as taught by Akiyama with the mobile terminal of Jung because the cited prior art references are directed towards mobile image terminals that associate music and image data and because the claimed limitations are fully disclosed within the combination of the cited prior art references and 

7.	As to claims 5 and 9, the combination of the Jung and Akiyama references discloses all claimed subject matter as stated above with respect to the citations/comments of claim 1.

8.	Claims 2-4, 6-8, 10-12 are rejected under 35 U.S.C 103 as being unpatentable over Jung (US PGPub 2014/0063317) [hereafter Jung] and Akiyama (US PGPub 2009/0125136) [hereafter Akiyama], as applied to claims 1, 5, and 9, and in further view of Sharifi (US Patent 8699862) [hereafter Sharifi].

9.	As to claim 2, it is noted that the combination of the Jung and Akiyama references fails to particularly disclose displaying a control that enables purchase of the audio track. 
	On the other hand, Sharifi discloses a mobile computing device (202 as shown in Figure 2) that performs displaying a control that enables purchase of the audio track (as shown in Figure 3) (Col. 11, 54-65, Col. 12, 1-3, 23-43).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include displaying a control that enables purchase of the audio track as taught by Sharifi with the mobile computing device taught by the 

10.	As to claim 3, Sharifi discloses receiving activation of the control, and downloading the audio track in response to receiving the activation of the control (Col. 11, 54-65, Col. 12, 1-3, 23-43).

11.	As to claim 4, Jung discloses gathering audio external to the mobile computing device, and processing the audio to recognize the audio track (Paragraphs 0107, 0109-0114).
	It is however noted that the combination of Jung and Akiyama fails to particularly disclose displaying a prompt to activate a song identification process and receiving confirmation to activate the song identification process.
	On the other hand, Sharifi discloses displaying a prompt to activate a song identification process (as shown in Figure 3), receiving confirmation (user input) to activate the song identification process, gathering audio external to the mobile computing device, and processing the audio to recognize the audio track (Col. 6, 41-63, Col. 7, 17-23, 50-58, Col. 8, 42-57, Col. 9, 6-32, Col. 11, 46-67, Col. 12, 1-3, 20-43). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include displaying a prompt to activate a song identification process and receiving confirmation to activate the song identification 

 12.	As to claims 6-8 and 10-12, the combination of the Jung, Akiyama, and Sharifi references discloses all claimed subject matter as stated above with respect to the citations/comments of claims 2-4.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664